           Case 1:21-cv-05039-LTS Document 13 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOISEY CALDWELL,

                                 Plaintiff,
                                                                    21-CV-5039 (LTS)
                     -against-
                                                                   CIVIL JUDGMENT
GERALD M. COHEN, ET AL.,

                                 Defendants.

         Pursuant to the order issued July 26, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B) (i), (ii).

         Plaintiff is barred from filing future civil actions in forma pauperis in this Court without

first obtaining from the Court leave to file. See 28 U.S.C. § 1651.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 17, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
